DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/13/2022 and 10/03/2022 were filed after the mailing date of the Non-final action on 06/02/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 11148128, herein ‘128. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘128 claims a substantially similar ceramic porous body as the Instantly claimed one.
	Regarding Instant claims 1-8, are met by claims 1, 4, 5 of patent ‘128.  Patent ‘128 teaches  in claim 1, a honeycomb structure , comprising: a pillar-shaped honeycomb structure body having a first end face and a second end face and including a porous partition wall disposed so as to surround a plurality of cells, the plurality of cells extending from the first end face to the second end face and serving as a through channel of fluid (meets instant claims 1, 80, wherein the partition wall has a porosity of 45 to 65% (meets instant claims 1 and overlaps the range of claim 2), the partition wall has an average pore diameter of 15 to 25 µm, the partition wall has a cumulative pore volume, which is measured by mercury intrusion porosimetry, such that a pore volume ratio of pores having pore diameters of 10 µm or less relative to the overall pore volume of the partition wall is 10% or less (overlaps the ranges in claims 1-3), and a pore volume ratio of pores having pore diameters of 40 µm or more is 10% or less (meets the range of claim 4).   Patent ‘128 teaches in claim 4 that the walls comprise a silicon-silicon carbide composite material, or a cordierite- silicon carbide material (meets the limitations of claims 5-6).  Patent ‘128 teaches  in claims 1 and 5 that catalyst is present in the pores.
	It is noted that ‘128 does not expressly teach the ratio range of pores having a diameter from 10 to 15 µm and instead teaches the ratio from 10 µm or less.  However, the distribution of pores is generally a bell curve thus the pore distribution is ‘128 is expected to meet the limitation when the average pore diameter is 25 µm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Beall et al. (EP 2043964 B1), herein Beall.

In regards to claims 1-2, Beall teaches porous cordierite (i.e., an aggregate) honeycomb ceramics useful in catalytic converters and particulate filters, such as for engine exhaust after-treatment [0001].  The cordierite honeycomb bodies have a high proportion of well interconnected pores with a narrow pore size distribution that allow a fluid flow therethrough [0019, 0038, Figs. 6-, Table 8]. Beall teaches by example a cordierite honeycomb body with a porosity of 58.1% and a pore distribution with a d1 of 11.8 µm, a d2 of 13.0 µm, a d5 of 14.7 µm and a d10 of 16.0 µm [0104, Table 17-example 45].  Based on this pore distribution the pores having a diameter of from 10 to 15 microns is greater than 4%.

In regards to claim 3, Beall teaches by example a cordierite honeycomb body with a porosity of 58.1% and a pore distribution with a d1 of 11.8 µm [0104, Table 17-example 45].  Based on this pore distribution the pores having a diameter of less than 10 µm is less than 9.5%.

In regards to claim 4, Beall teaches by example a cordierite honeycomb body with a porosity of 58.1% and a pore distribution with a d90 of 34.1 µm [0104, Table 17-example 45].  Based on this pore distribution the pores having a diameter of more than 40 µm is less than 10%.

In regards to claim 6, Beall teaches a cordierite honeycomb body comprising cordierite and alumina [0050-0051, Tables 1 and 8 example 45, Table 17-example 45].

In regards to claim 7, Beall teaches the cordierite honeycomb body is used as a catalyst support wherein the pores contain the catalyst material [0041-0042].

In regards to claims 8-9, Beall teaches the porous cordierite honeycomb body comprises intersecting porous ceramic walls extending from the first end to the second end that form a flow path for a fluid [0043, Figs. 6-7].   Certain cells are designated as inlet cells 108 and certain other cells are designated as outlet cells 110 [0043].  The inlet channels 108 may be plugged at the outlet end 104 and the outlet channels 110 may be plugged at the inlet end 102 [0043, Fig. 7].

In regards to claim 12, Beall teaches the porous cordierite honeycomb body is a gas particulate filter [0043, Fig, 7].

Claims 1, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Harada et al. (US 20030024219 A1), herein Harada.

In regards to claims 1, 5 and 12, Harada teaches a filter for exhaust gas purification has a honeycomb structure made of a porous ceramic material and having a large number of channels, both given channels at one end of the honeycomb structure and the remaining channels at the other end of the honeycomb structure being plugged so as to be able to use the partition walls of the honeycomb structure surrounding the channels [Abstract, 0009-0010, Fig. 1].  When an exhaust gas containing solid particulates is passed through one end of such a filter, the exhaust gas flows into the filter through those channels which are not plugged at the one end, passes through the porous partition walls, and enters the channels which are not plugged at the other end [0012].  Harada further teaches the porous ceramic comprises SiC and a binder [0019, Table 2].  By example, Harada teaches that the volume of pores having a diameter of 10 µm or more is 15% [Table 2 example 16].  Thus, the pore portion having a pore volume ratio of pores having a diameter from 10 to 15 µm is 15% or less but greater than 4%.

In regards to claim 4, Harada teaches that the volume of pores having a diameter of 10 µm or more is 15% [Table 2 example 16].  Thus, the pore portion having a pore volume ratio of pores having a diameter more than 40 µm is less than 17%.

In regards to claims 8-9, Harada teaches a filter for exhaust gas purification has a honeycomb structure made of a porous ceramic material and having a large number of channels, both given channels at one end of the honeycomb structure and the remaining channels at the other end of the honeycomb structure being plugged so as to be able to use the partition walls of the honeycomb structure surrounding the channels [Abstract, 0009-0010, Fig. 1].  When an exhaust gas containing solid particulates is passed through one end of such a filter, the exhaust gas flows into the filter through those channels which are not plugged at the one end, passes through the porous partition walls, and enters the channels which are not plugged at the other end [0012].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Harada et al. (US 20030024219 A1), herein Harada, as applied to claim 1 above and in further view of Beall et al. (EP 2043964 B1), herein Beall.

In regards claim 2, Harada teaches that the porosity is greater than 40% [Abstract, 0013].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards claim 7, Harada teaches the honeycomb structure is used for exhaust gas purification but does not expressly teach that a catalyst is supported in the pores.
Beall teaches the porous cordierite honeycomb body comprises intersecting porous ceramic walls extending from the first end to the second end that form a flow path for a fluid [0043, Figs. 6-7].   Certain cells are designated as inlet cells 108 and certain other cells are designated as outlet cells 110 [0043].  The inlet channels 108 may be plugged at the outlet end 104 and the outlet channels 110 may be plugged at the inlet end 102 [0043, Fig. 7].  Beall teaches the honeycomb body is used as a particulate filter for exhaust gas [0001, 0005].  Beall the filter is used as a catalyst support wherein the pores contain the catalyst material [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the catalyst of Beall to the filter of Harada.  One would have been motivated to do so in order to help purify the exhaust gas passing through the pores.  Further, as Beall teaches it is conventionally known to that a catalyst present in the pore of the filter one would have had a reasonable expectation of success.
Response to Arguments
The double patenting rejection remains as set forth above.
Applicant’s arguments, see Pgs. 1-3, filed 08/17/2022, with respect to the rejections of claims  under Otsuka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada et al. (US 20030024219 A1), herein Harada and separately Beall et al. (EP 2043964 B1), herein Beall and in combination as set forth above.
The amendment to the Abstract is accepted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784